228 N.W.2d 566 (1975)
Patricia A. GLOOD, Respondent,
v.
Joyce GUNDLACH, Appellant.
No. 44906.
Supreme Court of Minnesota.
April 11, 1975.
Wurst, Bundlie, Carroll & Crouch and Norman W. Larsen, Minneapolis, for appellant.
Charles W. Anderson, Minneapolis, for respondent.
Considered and decided by the court without oral argument.
PER CURIAM.
Plaintiff sought to recover damages for personal injuries sustained when her automobile was struck in the rear by an automobile driven by defendant. The jury upon special verdict found defendant was not negligent. Upon plaintiff's post-trial motions, the trial court granted plaintiff a new trial on the issue of liability and defendant appealed from the order. The trial court filed a memorandum, not specifically made a part of the order, explaining that the new trial was granted on the ground of errors of law. The trial court had the right, pursuant to Rule 59.01(6), Rules of Civil Procedure, to grant a new trial.
*567 An examination of the memorandum makes clear that the court felt the exclusion of certain evidence deprived plaintiff of a fair trial. We hold that both an order granting a new trial and a memorandum of the court accompanying said order, whether or not the memorandum is specifically made a part of the order, will be looked to by the court on review to determine whether the order is appealable.
In this case, it is clear the trial court granted a new trial based exclusively on errors of law occurring at the trial, and, thus, the order is appealable. However, we also hold that the trial court in this case did not abuse its discretion nor exceed its authority in granting a new trial.
Affirmed.